         Case 5:17-cv-04164-EGS Document 58 Filed 02/27/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BYLING LUCAS,                                  :            CIVIL ACTION
         Plaintiff                             :
                                               :
       vs.                                     :            NO. 17-4164
                                               :
SOUTHEASTERN PENNSYLVANIA                      :
TRANSPORTATION                                 :
AUTHORITY, et al.,                             :
        Defendants                             :


                                         JUDGMENT

               AND NOW, this 27th day of February, 2019, judgment is hereby entered in favor
of Defendants Southeastern Pennsylvania Transportation Authority, Randy Hopson, and Lamont
Bailey, and against Plaintiff Byling Lucas, in the amount of $9,047.72.




                                                    KATE BARKMAN
                                                    Clerk of Court


                                             By:    s/ Terry Milano
                                                    Deputy Clerk
